DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/14/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/124,167, filed on 9/7/2016.

Claim Status
Claims 1-19 stand rejected. Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 1/14/2022, with respect to 112(b) rejections, 102(a)(2) rejections, drawing objections, and specification objections have been fully considered and are persuasive.  The 112(b) rejections, 102(a)(2) rejections, drawing objections, and specification objections of claims 1-19 has been withdrawn. 

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Enoch Peavey on 4/21/2022.
The application has been amended as follows: 
Amendments to the claims
Claim 1. A blood treatment filter comprising:
an inlet-side container member and an outlet-side container member that are sealed;
a filter element, which filters blood, interposed between the inlet-side container member and the outlet-side container member and filtering blood;
an inlet port provided toward the inlet-side container member side with respect to the filter element;
a tubular outlet port provided toward the outlet-side container member side with respect to the filter element, wherein blood introduced from the inlet port is discharged from the outlet port;
an outlet-side frame sheet disposed between the filter element and the outlet-side container member;
an annular first seal portion defined by at least the filter element and the outlet-side frame sheet being adhered to each other; and
an annular second seal portion defined by the inlet-side container member, the outlet-side frame sheet, and the outlet-side container member being adhered to each other, and the outlet port being adhered to the outlet-side frame sheet and the outlet-side container member at a position where the outlet port penetrates an outer peripheral edge of the blood filter with respect to a plan view of the blood filter,
the annular second seal portion surrounding the annular first seal portion with respect to the plan view,
wherein on an outlet side of the filter element, the filter element and the outlet-side frame sheet are compressed in the first seal portion to form a valley portion that is spaced apart from the outlet-side container member,
the outlet port includes a protruding portion that is spaced apart from the valley portion and is provided with an opening at least a part of which is adjacent to the valley portion, 
the opening is formed at an inclined slope relative to a central axis of the outlet port, the inclined slope forming an inclined tubular shaped peripheral edge of the protruding portion, the inclined tubular shaped peripheral edge surrounds the opening,
and a first portion of the inclined tubular shaped peripheral edge contacts the outlet-side frame sheet at a first position and a second portion of the inclined tubular shaped peripheral edge is contiguous with an inner surface of the outlet-side container member at a second position, wherein the inclined tubular shaped peripheral edge is inclined continuously from the first position to the second position so that the inclined tubular shaped peripheral edge extends across the central axis of the outlet port.
Claims 3-4: Cancelled

Amendments to the specification
Please amended paragraph [0032] beginning in page 11 of the specification as follows:
[0032] [Figure 1] Figure 1 is an exploded perspective view of a blood treatment filter according to a first embodiment.
[Figure 2] Figure 2 is a plan view of the blood treatment filter in view from the outlet-side container.
[Figure 3] Figure 3 is a plan view of the blood treatment filter in view from the inlet-side container.
[Figure 4] Figure 4 is a longitudinal sectional view taken along line IV-IV of Figure 2.
[Figure 5] Figure 5 is an enlarged sectional view of a valley portion.
[Figure 6] Figure 6 is a front view that schematically shows a blood treatment system that includes a blood treatment filter.
[Figure 7] Figure 7 is an enlarged view around an outlet port in a longitudinal sectional view of a blood treatment filter according to a second embodiment.
            [Figure 8] Figure 8(a) is an enlarged view around an outlet port in a longitudinal sectional view of a blood treatment filter according to a third embodiment.  Figure 8(b) is a sectional view taken along line b-b of Figure 8(a).
            [Figure 9] Figure 9(a) is an enlarged view around an outlet port in a longitudinal sectional view of a blood treatment filter according to a fourth embodiment.  Figure 9(b) is a sectional view taken along line b-b of Figure 9(a).
            [Figure 10] Figure 10(a) is an enlarged view around the outlet port in a longitudinal sectional view of a blood treatment filter according to a fifth embodiment.  Figure 10(b) is a sectional view taken along line b-b of Figure 10(a).  Figure 10(c) is a sectional view taken along line c-c of Figure 10(a).
            [Figure 11] Figure 11 is an enlarged view around an outlet port in a longitudinal sectional view of a blood treatment filter in which an inlet-side frame sheet is not shown. 

Please insert the following paragraph after paragraph [0110] in page 42 of the Specification as follows:
[Figure 11]
Figure 11 illustrates an enlarged view around an outlet port 4B of a blood treatment filter in which an inlet-side frame sheet is not shown.

Amendments to the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Adding an additional figure that shows no inlet-side frame sheet at the annular second seal portion. The new figure is attached below.

    PNG
    media_image1.png
    854
    603
    media_image1.png
    Greyscale


Reasons for allowance
Claims 1-2, 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The closest prior art of record is Iida (US2019/0343995); however Iida has an effective filing date of 2/16/2016, meanwhile the instant application claims a benefit priority date to 3/10/2014. Thus, Iida cannot be considered prior art.
An updated search resulted in the discovery of prior art Oka (US2004/0251195) and Ishida (US6221264). 
Oka discloses a blood filter that is similar to the instant application, however, Oka does not disclose or reasonably suggest the claimed invention. Specifically, absent of impermissible hindsight, one of ordinary skill in the art would not have been motivated to provide the claimed limitation of, “the opening is formed at an inclined slope relative to a central axis of the outlet port, the inclined slope forming an inclined tubular shaped peripheral edge of the protruding portion, the inclined tubular shaped peripheral edge surrounds the opening, and a first portion of the inclined tubular shaped peripheral edge contacts the outlet-side frame sheet at a first position and a second portion of the inclined tubular shaped peripheral edge is contiguous with an inner surface of the outlet-side container member at a second position, wherein the inclined tubular shaped peripheral edge is inclined continuously from the first position to the second position so that the inclined tubular shaped peripheral edge extends across the central axis of the outlet port.”
Similarly, Ishida discloses a white blood-cell filtering device with a blood chamber and filtering membrane (Fig. 3). However, Ishida does not disclose or reasonably suggest why one of ordinary skill in the art would be motivated to modify the invention to provide the claimed limitation of, “the opening is formed at an inclined slope relative to a central axis of the outlet port, the inclined slope forming an inclined tubular shaped peripheral edge of the protruding portion, the inclined tubular shaped peripheral edge surrounds the opening, and a first portion of the inclined tubular shaped peripheral edge contacts the outlet-side frame sheet at a first position and a second portion of the inclined tubular shaped peripheral edge is contiguous with an inner surface of the outlet-side container member at a second position, wherein the inclined tubular shaped peripheral edge is inclined continuously from the first position to the second position so that the inclined tubular shaped peripheral edge extends across the central axis of the outlet port.”

Regarding dependent claims 2 and 5-19:
Dependent claims require all of the elements of allowed claim 1, and therefore are allowed for the same reasons set forth in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779